Citation Nr: 0813378	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  00-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board remanded the appeal in April 2001.

The veteran then appealed a September 2002 Board decision, 
denying his claim, to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2003, the Court vacated 
and remanded the Board's decision.  Thereafter, the Board 
promulgated an October 2004 decision, denying this claim, 
which the veteran again appealed to the Court.  By Memorandum 
Decision, dated in June 2007, the Court vacated the October 
2004 Board decision and remanded the matter to the Board for 
further proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its Memorandum Decision of June 2007, the Court focused on 
certain evidentiary development that it believed was required 
as a result of information provided by the veteran to the VA 
spine examiner on March 27, 2002.  More specifically, the 
Court noted that in the examination report from this 
examination, the examiner indicated that the appellant 
claimed he had visited the emergency room twice during the 
past year, and had been at the VA Medical Center (VAMC) due 
to low back pain.  The examiner further stated that computer 
notes revealed that the appellant had been at the VAMC on 
February 19, 2002, "due to low back pain with radiation to 
the left leg."  The examiner also noted that the appellant 
"had referral[s] to pain clinics and neurosurgeons."  In 
this regard, while the Court recognized that there was no 
evidence that such records actually existed, it found that it 
was equally true that there was no evidence that the 
Secretary had complied with his obligation to make 
"reasonable efforts" to obtain them, which, in the case of 
VA records, would including a request to the veteran for 
enough information to identify and locate the existing 
records.  38 C.F.R. § 3.159(c)(2)(i) (2007).  

Consequently, the Board finds that it is necessary to remand 
this claim so that a reasonable effort can be made to obtain 
any records that may exist based on the information provided 
to the March 2002 VA spine examiner.  The Court further 
indicated that if the putative records were not maintained by 
VA, VA must demonstrate that it made initial and follow-up 
requests to obtain the records or, if there was not enough 
information given by the appellant to enable VA to make such 
requests, the Board must explain how the appellant failed to 
provide sufficiently specific information to enable VA to 
request the records.  38 C.F.R. § 3.159(c)(1)(i) (2007).

The record further reflects that during the pendency of this 
appeal, the veteran was granted service connection for left 
hip necrosis with osteoarthritis by a rating decision in 
September 2007, at which time a 20 percent rating was 
assigned for this disability, effective from March 28, 2007.  
Therefore, the Board finds that regardless of whether 
additional records are obtained as a result of the efforts 
outlined above, the veteran should be afforded a new 
examination to determine whether his service-connected low 
back, left knee, left thumb, left hip and right eyebrow scar 
disabilities now preclude him from securing or following a 
substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to medical care 
providers that rendered medical care to 
the veteran during a one year period 
prior to the date of the veteran's 
March 27, 2002 VA spine examination, 
the veteran should be requested to 
provide:

(a) For all non-VA medical care 
providers during that period, the 
veteran must provide enough information 
to identify and locate the existing 
records, including the person, company, 
agency, or other custodian holding the 
records; the approximate time frame 
covered by the records; and the 
condition for which treatment was 
provided.

(b) For VA providers during that 
period, the veteran must provide enough 
information to identify and locate the 
existing records, including the 
custodian or agency holding the 
records; the approximate time frame 
covered by the records; and the 
condition for which treatment was 
provided.

2.  Following the receipt of 
information provided by the veteran 
pursuant to Item no. 1, above, a 
reasonable effort should be made to 
obtain any records identified by the 
veteran, including the pain clinic and 
neurosurgeon medical records identified 
in the March 2002 VA examination 
report, as noted in the June 2007 
Court's Memorandum Decision.

For private treatment records, VA's 
reasonable efforts to obtain such 
records generally consist of an initial 
request for the records, and, if the 
records are not received, at least one 
follow-up request.  38 C.F.R. § 
3.159(c)(1) (2007).

For VA records, VA's efforts to obtain 
records will end only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  38 C.F.R. § 
3.159(c)(2) (2007).  

All efforts to obtain the requested 
records should be documented and 
associated with the claims folder.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected left 
posterolateral herniated nucleus 
pulposus at L5-S1, left knee meniscal 
tear with chronic synovitis with intra-
articular effusion, status post left 
thumb fracture, left hip necrosis with 
osteoarthritis and residual scar of the 
right eyebrow.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
should be conducted.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back, left knee, 
left thumb, and left hip disabilities, 
including setting forth in degrees of 
excursion any limitation of motion of 
the affected joints and any 
neurological manifestations thereto.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
pain during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the veteran's 
low back, left knee, left thumb, and 
left hip are used repeatedly.  All 
limitation of function and neurological 
manifestations must be identified.  If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted in 
the report.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected left 
posterolateral herniated nucleus 
pulposus at L5-S1, left knee meniscal 
tear with chronic synovitis with intra-
articular effusion, status post left 
thumb fracture, left hip necrosis with 
osteoarthritis and residual scar of the 
right eyebrow, as opposed to any non-
service-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of these 
service-connected disabilities, and 
whether any limitation on employment is 
likely to be permanent.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



